Title: Hamilton Cooper’s Bond, 25 January 1795
From: Washington, George
To: 


        
          [25 Jan. 1795]
        
        I Hamilton Cooper of the County of Berkley & State of Virginia do promise to pay or cause to be paid unto George Washington President of the United States the just and full sum of thirty one pounds ten shillings on or before the 25th day of April next—it being due for rent by the said Hamilton Cooper on lott No. 2 and whereon distress hath been made and goods replevied in consequence of this obligation—As Witness my hand & seal this 25th day of January 1795.
        
          Test. Robt Lewis. Hamilton Cooper
        
      